     Case 3:18-mj-00928-SALM Document 7 Filed 12/11/18 Page 1 of 1




                     IN THE


                                                          ase 1Wct1 ~: 18MJ928 (SALM)
                                 H c..: r,
                                 ~- ..... t .   [.,.·

                                                  '       ec":mbet· 11, 2018

                                                        Filed Under Seal

                                     MOTION TO SEAL

     In accordance with Rule 57 ofthe Local Rules of Criminal Procedure, the United

States of America moves the Court for an order sealing the application for nondisclosure

order, nondisclosure order, this Motion to Seal, and the proposed Order to Seal until

June 15, 2019, or until further order of the court. The Government makes this

application for the reasons described in the application for nondisclosure order.


                                                Respectfully submitted,

                                                JOHN H. DURHAM
                                                UNITED STATES ATTORNEY


                                                Is/ David T Huang
                                                DAVID T. HUANG
                                                ASSISTANT UNITED STATES ATTORNEY
                                                Federal Bar No. ct30434
                                                U.S. Attorney's Office
                                                157 Church Street, 25th Floor
                                                New Haven, CT 06510
                                                Tel.: (203) 821-3700
